Citation Nr: 9930709	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left wrist disorder.


REPRESENTATION

Appellant represented by:	Susanna Jones, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970, and his DD Form 214 indicates 21 days of other 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In this decision, the RO 
granted service connection for a left wrist disorder, with a 
noncompensable (zero percent) evaluation assigned.  The Board 
remanded this case to the RO in September 1997 and December 
1998.  In a March 1999 rating decision, the RO increased the 
veteran's evaluation to 10 percent, effective from September 
1994 (the date of receipt of the veteran's initial claim).  
Inasmuch as the 10 percent disability evaluation represents 
less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim for a higher 
evaluation remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

A power of attorney (POA) form was signed by the veteran and 
attorney Susanna Jones in January 1995.  Subsequently, a POA 
form signed by the veteran in September 1995, purporting to 
appoint a veterans service organization as his 
representative, was associated with the claims file.  In 
January 1998 the RO contacted the veteran and he said that he 
was still represented by the aforementioned attorney.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's left wrist disorder is productive of 
dorsiflexion limited to 45 degrees, palmar flexion limited to 
40 degrees, radial deviation limited to 10 degrees, ulnar 
deviation limited to 20 degrees, slight swelling, marked 
tenderness, and painful motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's left wrist disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

The RO initially granted service connection for a left wrist 
disorder in the appealed December 1994 rating decision in 
light of service medical records showing a March 1969 wrist 
injury and a May 1969 x-ray report indicating a fracture 
through the lateral aspect of the radial metaphysis.  A 
noncompensable evaluation was assigned, effective from 
September 1994.

At a VA hearing in June 1995, the veteran testified that 
activity of the left wrist would trigger pain that would 
sometimes go up as far as the elbow.  He testified that this 
disability impaired his ability to work in construction and, 
specifically, to operate mechanical equipment.  

During his July 1995 VA general medical examination, the 
veteran complained of a deep aching and tense pain in the 
left wrist.  He was noted to be right-handed.  Range of 
motion studies of the left wrist revealed dorsiflexion to 70 
degrees, palmar flexion to 45 degrees, radial deviation to 15 
degrees, and ulnar deviation to 25 degrees.  The veteran's 
left grip was characterized as moderate.  The pertinent 
diagnosis was status post fracture of the left wrist.  Also, 
a July 1995 VA Agent Orange examination revealed some 
tenderness but no swelling of the left wrist.  Range of 
motion was noted to be decreased, and the pertinent diagnosis 
was status post fracture of the left wrist.  X-rays from the 
same date revealed a slight irregularity in the scaphoid at 
the junction of the middle and distal third of the left 
wrist.  According to the radiographic interpretation, a 
remote fracture of the scaphoid could not be ruled out, but 
the study was otherwise unremarkable.  

The veteran further described his left wrist pain during his 
July 1998 VA Travel Board hearing.  He stated that this pain 
would become so severe that he would have to immobilize his 
wrist.  Also, he reported daily flare-ups.  

The veteran underwent a VA orthopedic examination in February 
1999 pursuant to the Board's recent remand.  During this 
examination, he reported constant left wrist pain that was 
deep and aching.  The examination revealed the left wrist to 
be slightly swollen, with marked tenderness and grating.  The 
veteran's grip was described as "2.5 of 5."  He was able to 
make a fist.  The veteran described decreased sensation to 
light touch and pin prick in a glove-like distribution of 
both hands.  Range of motion testing revealed dorsiflexion to 
45 degrees, palmar flexion to 40 degrees, radial deviation to 
10 degrees, and ulnar deviation to 20 degrees.  Pain was 
noted on all motions, and guarding was noted with ulnar 
deviation.  The diagnoses were status post fracture of the 
left wrist and peripheral neuropathy.  The latter diagnosis 
was also noted in a February 1999 VA neurological examination 
(in a December 1998 decision, the Board denied the veteran's 
claim for service connection for a disorder of the arms and 
legs, including peripheral neuropathy).

In a March 1999 rating decision, the RO assigned the 10 
percent evaluation, effective September 1994, and cited 
functional loss and painful motion of the left wrist in 
reaching this determination.  The 10 percent evaluation has 
since remained in effect.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's left wrist disability at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (1999).  As the veteran is right-handed, the criteria 
for a minor joint apply.  See 38 C.F.R. § 4.69 (1999).  Under 
Diagnostic Code 5215, a maximum evaluation of 10 percent is 
contemplated for either dorsiflexion of less than 15 degrees 
or palmar flexion limited in line with the forearm.

Although an evaluation in excess of 10 percent is not 
available under Diagnostic Code 5215, the Board has 
considered other diagnostic criteria in determining whether a 
higher evaluation is warranted. There is no evidence, 
however, of favorable ankylosis (bony fixation) of the wrist 
in 20 to 30 degrees of dorsiflexion, the criteria for a 20 
percent evaluation under Diagnostic Code 5214.  The Board 
also observes that the criteria of 38 C.F.R. § 4.40 and 4.45 
(1999) were fully considered in the RO's March 1999 decision.  
Especially in view of the fact that there is no basis for 
evaluating the left wrist disorder under a diagnostic code 
section permitting an evaluation in excess of 10 percent, the 
Board finds that a higher evaluation is not warranted on the 
basis of functional loss and painful motion.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996).  

Overall, the Board recognizes that the veteran's left wrist 
disorder is productive of dorsiflexion limited to 45 degrees, 
palmar flexion limited to 40 degrees, radial deviation 
limited to 10 degrees, ulnar deviation limited to 20 degrees, 
slight swelling, marked tenderness, and painful motion.  
However, the record affords no basis under the applicable 
diagnostic criteria for an evaluation in excess of 10 
percent.  As such, the preponderance of the evidence is 
against the veteran's claim for that benefit.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 
1991).  The preponderance of the evidence, however, is 
against the veteran's claim the doctrine is not for 
application in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In reaching this decision, the Board finds that the evidence 
does not raise the question of whether a higher evaluation 
was warranted for any periods of time following the initial 
grant of service connection so as to warrant "staged" 
ratings due to a significant change in the level of 
disability.  Rather, the symptomatology reported during the 
pendency of this appeal has remained essentially consistent, 
with the degree of severity at all times fully contemplated 
by the assigned evaluation.  Moreover, the veteran has not 
alleged, and the record does not demonstrate, that any recent 
findings were used in any way to deprive him of a higher 
rating when he was originally evaluated by the VA.  See 
Fenderson v. West, supra.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
There is no indication that the veteran's left wrist disorder 
has markedly interfered with earning capacity or employment 
status beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization. The veteran has been granted entitlement to 
Social Security Administration (SSA) disability benefits and 
the Board has granted a permanent and total disability rating 
for nonservice-connected VA pension based mainly on a 
combination of nonservice-connected disabilities, including 
post-traumatic stress disorder, polyneuropathy, and diabetes 
mellitus.  There is no medical indication that his service-
connected wrist disorder, in and of itself, reduces earning 
capacity or employability to an extent not contemplated by 
the recently assigned compensation evaluation.  As such, the 
Board finds that the criteria for submission for the 
assignment of an extra-schedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for a left wrist 
disorder is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

